Citation Nr: 0701859	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-37 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a fracture of the 
right radius with epicondylitis of the right elbow, currently 
rated as 30 percent disabling. 

2.  Entitlement to a compensable rating for a fracture of the 
left zygoma. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to August 
1946.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cleveland, Ohio (hereinafter RO).  


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected right 
elbow disorder include a lack of 20 degrees of full extension 
and flexion 140 degrees. 

2.  There is no objective evidence of current residual 
disability associated with a fracture of the left zygoma. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
fracture of the right radius with epicondylitis of the right 
elbow are not met.  38 U.S.C.A. §§ 1155, 5013A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5205 (2006).    
 
2.  The criteria for a compensable rating for a fracture of 
the left zygoma are not met.  38 U.S.C.A. §§ 1155, 5013A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5099-
5296 (2006).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran' claims on appeal, despite the 
assertions to the contrary by the veteran in his Substantive 
Appeal signed in September 2004, VA has met the notice and 
assistance duties under applicable statute and regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  Prior to initial adjudication in 
February 2004, a letter dated in September 2003 satisfied the 
duty to notify provisions.  With regard to the duty to 
assist, the veteran's service medical records have been 
obtained, along with VA medical records.  The veteran has 
been afforded VA Compensation and Pension examinations, most 
recently in January 2005.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2006).  In considering the severity of a disability it is 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    

The service medical records reflect treatment for multiple 
injuries following an automobile accident in September 1945.  
The injuries included a simple complete fracture of the right 
ulna and radius and what was described as a "fracture, 
simple, complete, zygoma, arch, right, mild."  After 
service, a March 1947 VA examination showed the veteran 
reporting weakness in his right arm that had caused him to 
quit two jobs.  The veteran described no ill effects from the 
right zygoma fracture.  Upon examination, there was slight 
ulnar bowing in the upper third of the right arm, with 
moderate atrophy of the forearm muscles.  Extension of the 
elbow was to 170 degrees and flexion was reported as 
complete.  There was a lack of 15 degrees of full pronation 
and supination.  The examination also showed no deformity 
resulting from the old zygoma fracture.  

Thereafter, an April 1947 rating decision granted service 
connection for the right radius and ulnar fracture, assigning 
a 50 percent disability rating effective from August 1946, 
and a 40 percent rating from March 1947.  Service connection 
was also granted for the left zygoma fracture with a 
noncompensable rating assigned effective from March 1947.  
This noncompensable rating has been continued until the 
present time. 

Following surgery, which involved insertion of Sage nail and 
onlay ileac graft of the right ulna, for the right arm in 
February 1958, a March 1958 rating decision assigned a 
temporary 100 percent rating for convalescence from February 
1958 to May 1958.  The 40 percent rating was assigned 
thereafter.  This rating was revised by a November 1959 
rating decision, which assigned a 10 percent rating effective 
from January 1960.  

The 10 percent rating was continued until May 1972, at which 
time a rating decision established a temporary 100 percent 
convalescence rating from January 1972, after the veteran 
underwent a fasciotomy of the right elbow.  A 30 percent 
rating was assigned thereafter effective from April 1972 and 
this rating has been continued until the present time.  This 
30 percent disability evaluation is a protected rating as it 
has been in effect for more than 20 years.  In this regard, 
any disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  See 38 C.F.R. § 
3.951(b) (2006).  

At a July 1993 VA examination, the veteran described pain in 
his right forearm and said he could not lift more than five 
pounds.  Upon examination, motion in the right elbow was from 
10 degrees of extension to 120 degrees of flexion.  The 
olecranon processes of the right elbow was protruding and 
there was deformity of the right elbow.  Marked tenderness 
was elicited to palpation of the right elbow and it was noted 
that there was restriction predominantly of supination.  The 
right wrist demonstrated flexion of 70 degrees and extension 
of 50 degrees.  The ulnar deviation was to 20 degrees and the 
radial deviation was to 10 degrees.  There was no swelling or 
deformity of the right wrist.  The diagnosis was 
"[r]esiduals post operative fracture of right radius with 
epicondylitis and with restriction of movement of the right 
elbow and restriction of supination (the patient cannot fully 
extend his right elbow)." 

The most recent VA examination was conducted in January 2005.  
It was noted that the veteran was right hand dominant.  The 
veteran described increasing pain in the right elbow over the 
years.  He also described pain, weakness, and fatigability.  
Upon physical examination of the face, there was no soreness, 
tenderness or pain involving the area of the left zygoma, and 
the veteran did not describe any symptomatology related to 
the zygoma fracture.  There was some pain and soreness to 
palpation of the right forearm and elbow.  There was a lack 
of 20 degrees of full extension of the elbow and flexion was 
to 140 degrees.  Pronation and supination was to 80 degrees.  
Motion in the right wrist was to 45 degrees of dorsiflexion, 
50 degrees of palmar flexion, radial deviation of 20 degrees 
and ulnar deviation of 45 degrees, with pain noted throughout 
the range of motion.  Resisted motion increased pain, but no 
other repetitive motion changes were noted.  Tenderness and 
soreness was noted over the forearm and lateral epicondyle.  
The examiner stated that no "change" was noted with 
repeated motion.  X-rays reviewed by the examiner revealed 
arthritis of the right elbow.  The final diagnoses were 
"[h]istory of fracture of left zygoma without residuals," 
"[r]esidual postoperative lateral epicondylitis right elbow 
with arthritis" and "[r]esidual postoperative fracture 
right radius and ulna."  

The veteran's service-connected right elbow disorder is 
currently rated as 30 percent disabling under the provisions 
of 38 C.F.R. § Diagnostic Codes 5299-5205.  When an unlisted 
residual condition is encountered which requires an analogous 
rating, the first two digits of the diagnostic code present 
that part of the rating schedule most closely identifying the 
bodily part or system involved, with a "99" assigned as the 
last two digits representing all unlisted conditions.  
38 C.F.R. § 4.27 (2006).  

A 40 percent evaluation for the veteran's service-connected 
right elbow disorder requires a finding of favorable 
ankylosis at an angle between 90 and 70 degrees.  A review of 
the record shows that this has not been shown by the evidence 
of record.  Moreover, a 40 percent rating could not be 
assigned for limitation of motion of the forearm as flexion 
of the right forearm is not limited to 55 degrees and 
extension is not limited to 100 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5206, 5207 (2006).  Additionally, 
as ankylosis of the wrist has not been shown by the medical 
evidence of record, a rating in excess of the currently 
assigned 30 percent evaluation is also not for assignment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2006). 

The veteran's service-connected fracture of the left zygoma 
is currently assigned a noncompensable evaluation under the 
provisions of 38 C.F.R. § Diagnostic Codes 5099-5296.  See 
38 C.F.R. §§ 4.27, 4.31 (2006).  A 10 percent evaluation is 
warranted when there is a loss of part of both the inner and 
outer tables of the skull, without brain herniation.  
However, the most recent VA examination in January 2005, 
found no residuals with regard to this injury.  As such, a 
compensable evaluation is not warranted. 

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected residuals, but those manifestations are not present 
in this case.  Moreover, the Board finds no evidence of an 
exceptional disability picture.  The veteran has not required 
frequent hospitalizations due to the service-connected 
conditions addressed above, and marked interference with 
employability has not been shown.  Accordingly, the RO's 
decision not to refer these issues for extraschedular 
consideration was appropriate.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

A rating in excess of 30 percent for fracture of the right 
radius with epicondylitis of the right elbow is denied. 

A compensable rating for a fracture of the left zygoma is 
denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


